IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BAYVIEW LOAN SERVICING, LLC              : No. 489 MAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
SEAN KEEFE AND KIM LEE                   :
                                         :
                                         :
PETITION OF: KIM LEE                     :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.